FAGG, Circuit Judge.
Christopher Felton brought this 42 U.S. C. § 1983 action against the Fayette School *192District (Fayette), its Superintendent, and the members of its Board of Directors (the Board). The district court granted summary judgment against Felton, and he now appeals. We affirm.
As a Fayette high school student, Felton studied auto mechanics at an area vocational-technical school under a special program offered by Fayette. Fayette conditioned participation by any student in an off-campus vocational, educational, or extra-curricular program on the student’s continued good citizenship in the community. Although the dissent parses over whether this requirement should be called a “rule” or a “policy,” see infra at 194, Felton throughout his brief characterizes the requirement as a rule, and we will do likewise. Felton’s categorical statements pinpoint the essence of Fayette’s rule: “[t]he facts in this situation are that [Fayette] require[s] good citizenship for [its] vocational programs.” Felton's Brief at 15; see Felton’s App. at 80. This requirement means a student must “be a good citizen in the community and [behave] in a way that brings credit to the school.” Felton’s App. at 81.
During his junior year, Felton was involved in the theft of auto parts. As a result of this theft, Felton was confined for a short period of time and then placed on probation by a state juvenile court. Although the area school where Felton studied auto mechanics was not the target of his thievery, the Superintendent determined Felton had violated Fayette’s good citizenship rule. For this reason, the Superintendent decided to exclude Felton from Fayette’s off-campus vocational program for the following year, and the Board upheld that decision. Felton was reassigned to classes in the regular high school academic curriculum.
Felton then brought this action, claiming Fayette’s good citizenship rule violated the equal protection clause by discriminating against “adjudicated juvenile delinquents,” Felton v. Fayette School Dist., No. 87-4375-CV-C-5, slip op. at 5 (unpublished order). The district court rejected Felton’s legal argument that because juvenile delinquency is a suspect classification, Fayette’s rule should be subjected to strict scrutiny. Instead, the court applied the rational basis test and upheld the rule.
Initially, we observe that in ruling on Fayette’s motion for summary judgment, the district court necessarily held there “[was] no genuine issue of material fact in dispute.” Id. at 3. The court stated in its explanation of the case’s factual background that Fayette decided to “deny [Fel-ton] the privilege of enrolling in the second year of the auto mechanics program in the vocational training school.” Id. at 1. The court also specifically indicated Fayette’s reason for this decision was Felton’s violation of the good citizenship rule. Id. at 2.
In his brief on appeal, Felton insinuates the good citizenship rule was not implicated in Fayette’s decision to exclude him from the vocational program. Felton suggests Fayette’s true motive was to punish him for his delinquent activities by requiring him to bear the cost of tuition if he wished to continue receiving off-campus vocational training.
The difficulty with this aspect of Felton’s appellate argument, however, is that he does not contend the district court should be reversed because disputed issues of material fact remain. Indeed, in the statement of facts Felton filed in support of his own motion for summary judgment and in opposition to the school’s motion for summary judgment, Felton acknowledged he “was denied admission in the second year program because of the ‘citizenship conduct’ requirement.” Felton’s App. at 82. We are unwilling to permit Felton to suggest there are unresolved factual disputes when his own statement of facts ruled them out in the district court. See Wayzata Bank & Trust Co. v. A & B Farms, 855 F.2d 590, 594 n. 3 (8th Cir.1988); NRM Corp. v. Hercules Inc., 758 F.2d 676, 680 (D.C.Cir.1985). In addition, Felton cannot shift his theory of recovery after he arrives in this court, see Erff v. Markhon Indus., Inc., 781 F.2d 613, 618-19 (7th Cir.1986), and the district court was not obligated to search the record for unraised issues ignored by counsel, see Lazzara v. Howard *193A. Esser, Inc., 802 F.2d 260, 268 (7th Cir.1986).
Thus, Felton’s suggestion that Fayette denied him school-sponsored participation in the vocational training program as an impermissible economic sanction is not an issue in the case as it comes to us. Instead, Felton renews his equal protection argument based on Fayette’s enforcement of the good citizenship rule against a juvenile delinquent. See Felton’s Brief at 12, 23. We turn now to that argument.
We agree with the district court that juvenile delinquency is not a suspect classification for purposes of equal protection analysis. See City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 440, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985) (recognizing only race, alienage, and national origin as suspect classifications); United States ex rel. Martin v. Strasburg, 513 F.Supp. 691, 706 (S.D.N.Y.1981) (declining to subject juvenile classification to strict scrutiny), aff'd, 689 F.2d 365, 374 (2d Cir.1982), rev’d on other grounds sub nom., Schall v. Martin, 467 U.S. 253, 281, 104 S.Ct. 2403, 2418, 81 L.Ed. 2d 207 (1984). As a result, Felton must show Fayette’s presumptively valid rule is not rationally related to a legitimate school purpose. See Kadrmas v. Dickinson Pub. Schools, — U.S. -, 108 S.Ct. 2481, 2487, 2489-90, 101 L.Ed.2d 399 (1988); Hodel v. Indiana, 452 U.S. 314, 331-32, 101 S.Ct. 2376, 2386-87, 69 L.Ed.2d 40 (1981).
In the context of evaluating a rule restricting athletic participation, we have recognized that schools themselves are better suited for devising extracurricular activity restrictions, see In re United States ex rel. Mo. State High School Activities Ass’n, 682 F.2d 147, 152 (8th Cir.1982), and that “[¡judicial intervention in school policy should always be reduced to a minimum,” id. at 152-53. Hence, it is not our task to second-guess Fayette’s administrators concerning the wisdom of their rule. See Dandridge v. Williams, 397 U.S. 471, 487, 90 S.Ct. 1153, 1162, 25 L.Ed.2d 491 (1970). If the reasoning underlying Fayette’s rule is plausible, our inquiry is at an end. United States R.R. Retirement Bd. v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66 L.Ed.2d 368 (1980); In re United States ex rel. Mo. State High School Activities Ass’n, 682 F.2d at 152.
Felton contends that under any test of constitutionality, Fayette’s rule furthers no legitimate purpose. Felton argues he would have been better served by a continuation of his auto mechanics training and that the rule serves “[n]o purpose, other than to humiliate and alienate the students” affected by its behavior requirement. Felton’s Brief at 18. Felton’s position, however, ignores Fayette’s legitimate interests in implementing rules that protect the integrity of its off-campus programs and maintain those programs’ community support. Indeed, the rule appears particularly well-founded when applied to a student who seeks readmittance to an off-campus auto mechanics program after having been involved in the theft of auto parts. Thus, Felton has failed to demonstrate that Fayette’s rule, aimed as it is at fostering the school’s off-campus programs, is grounded on reasons that are wholly irrelevant to the attainment of a legitimate school objective. See McGowan v. Maryland, 366 U.S. 420, 425, 81 S.Ct. 1101, 1105, 6 L.Ed.2d 393 (1961).
We conclude Felton has not carried his heavy burden of convincing us that Fay-ette’s rule is “both arbitrary and irrational.” Kadrmas, 108 S.Ct. at 2490. Thus, the district court correctly determined that Fayette’s actions did not deprive Felton of his rights under the equal protection clause.
Felton also argues Fayette’s rule is unconstitutionally vague. Because Felton did not raise this argument in the district court, we will not consider it on appeal. See Hall v. Gus Constr. Co., 842 F.2d 1010, 1016 (8th Cir.1988). To the extent this argument may have been raised, we reject it as lacking in merit.
Finally, we need not consider Felton’s qualified immunity argument. Felton conceded in the district court that Fayette’s Superintendent and the individual Board members “are immune from liability.” *194Felton, No. 87-4375-CV-C-5, slip op. at 6. Our conclusion that Fayette’s rule has not caused any unconstitutional deprivation in this case also eliminates the need to review the district court’s ruling that “the * * * [s]chool [district is also immune.” Id.
Affirmed.